Appellant, Mansfield General Hospital, appeals from an order of the Certificate of Need Review Board ("CONRB") denying appellant's application for a certificate of need ("CON"). Appellant presents the following as error:
"1. The Board erred as a matter of law in finding that Ohio Adm. Code 3701-12-25 was applicable to the certificate of need application of Mansfield General.
"2. Even if Ohio Adm. Code 3710-12-25 should have been applied, Paragraph (L) of that administrative rule is in conflict with R.C. 3702.51(R)(3)(b) and is therefore invalid.
"3. Even if Paragraph (L) of Ohio Adm. Code 3701-12-25 is a valid criterion, the Board erred as a matter of law in defining `high-risk' in accordance with the Appendix to Ohio Adm. Code3701-12-05 for purposes of reviewing Mansfield General's application.
"4. The Board erred in finding that Mansfield General did not otherwise satisfy the criteria of Ohio Adm. Code 3701-12-25."
Appellant has sought to establish a cardiac catheterization service since 1987. At that time, a certificate of need was required for all cardiac catheterization labs. Appellant applied for and was granted a certificate of need and began providing cardiac catheterization services. The decision to grant appellant a CON was reversed by this court in the case of In the Matter ofMansfield Gen. Hosp. (Sept. 20, 1990), Franklin App. No. 90AP-219, unreported, 1990 WL 135883. Prior to this court's decision, the General Assembly amended R.C. 3702.51(R)(3)(b) to allow certain facilities to operate cardiac catheterization labs without obtaining a CON. R.C. 3702.51, as amended, provides:
"(R) * * * `[R]eviewable activity' means any of the following:
"* * *
"(3) The addition of a megavoltage radiation therapy service operated by or on behalf of a health care facility and the addition by any person or any of the *Page 137 
following health services, regardless of the amount of operating costs or capital expenditures:
"* * *
"(b) A cardiac catheterization service or the addition of another cardiac catheterization laboratory to an existing service, when the service treats or will treat high-risk patients, including but not limited to those with significant ischemic syndromes or unstable or acute myocardial infarction, patients who need an intervention such as angioplasty or bypass surgery, patients who may require difficult or complex catheterization procedures such as transeptal assessment of valvular dysfunction, and patients with critical aortic stenosis or congestive heart failure. The director of health shall use the Guidelines for Coronary Angiography established by the American Heart Association and American College of Cardiology in determining the high-risk patients for the purposes of division (R)(3)(b) of this section. A cardiac catheterization service or the addition of another cardiac catheterization laboratory to an existing service that does not treat or will not treat high-risk patients is reviewable under division (R)(3)(b) of this section unless it is or will be located within a health care facility that includes at least two hundred fifty beds registered under section 3701.07 of the Revised Code or had at least eight thousand five hundred admissions in the preceding calendar year."
Pursuant to statute, appellant1 was no longer required to obtain a CON to operate its cardiac catheterization service. Appellant continued to operate its lab, which by law was prohibited from treating "high-risk" patients. On December 5, 1990, appellant filed an application for a CON to operate a cardiac catheterization service. Appellant's application was denied on April 26, 1991 by the Ohio Department of Health ("ODH"). Appellant appealed this decision to the CONRB. The board affirmed ODH's decision denying appellant's permit. The board based its decision on Ohio Adm. Code 3701-12-25(L)(1)(a), which requires a hospital receiving a cardiac catheterization certificate of need to have an established on-site open-heart surgery program. Appellant does not have such a program. Appellant filed a timely appeal from the board's decision and the matter is now before the court.
Appellant's first assignment of error maintains that the CONRB erred in applying Ohio Adm. Code 3710-12-25 in this matter. Ohio Adm. Code 3701-12-25 states: *Page 138 
"(A) The director shall use the criteria prescribed by this rule, together with other applicable criteria established by this chapter of the Administrative Code, in reviewing an application for a certificate of need proposing:
"(1) Establishment of a new cardiac catheterization service at a hospital;
"(2) Addition of one or more cardiac catheterization laboratories to an existing service;
"(3) Construction, development, or establishment of a freestanding cardiac catheterization facility or a mobile diagnostic imaging center offering cardiac catheterization;
"(4) Relocation of one or more cardiac catheterization laboratories from one health care facility to another; or
"(5) Renovation or replacement activities relating to existing cardiac catheterization laboratories, to the extent that the activities are reviewable activities under divisions (R) and (S) of section 3702.51 of the Revised Code and rule3701-12-05 of the Administrative Code."
The board held that appellant's application for a certificate of need proposed either the "establishment of a new cardiac catheterization service" or the "addition of one or more cardiac catheterization laboratories to an existing service." Appellant contests this decision, arguing it is not proposing a new "service" or "lab" as defined by the Ohio Administrative Code, but rather merely expanding an existing service. Appellant argues its proposed activities are not subject to Ohio Adm. Code3701-12-25.
Ohio Adm. Code 3701-12-25(A)(1) provides the "[e]stablishment of a new cardiac catheterization service at a hospital" is subject to the criteria prescribed by Ohio Adm. Code 3701-12-25. "Cardiac catheterization service" is defined in Ohio Adm. Code3701-12-25(B)(2) as "one or more cardiac catheterization laboratories in a hospital or in a freestanding cardiac catheterization facility or mobile diagnostic imaging center."
A "cardiac catheterization laboratory" is defined in Ohio Adm. Code 3701-12-25(B)(4) as "a room or suite of rooms in a hospital, freestanding cardiac catheterization facility, or mobile diangostic [sic] imaging center which has the equipment, staff, and support services to function as an integrated unit for the purposes of performing cardiac catheterization procedures for a single patient at a given time and which is used to perform cardiac catheterization procedures."
The language defining the terms utilized in the regulation is clear and unambiguous. The phrase "new cardiac catheterization service" is clearly defined as cardiac catheterization laboratories; the term "laboratories" is defined as "a room or suite of rooms in a hospital." The inescapable interpretation of Ohio *Page 139 
Adm. Code 3701-12-25(A)(1) and (2) is that the regulation defines "cardiac catheterization service" in terms of physical facilities, not the services performed. While the establishment of a new cardiac catheterization laboratory would be subject to the criteria of Ohio Adm. Code 3701-12-25, the addition of new medical procedures or service to a new class of patients is not a proposed activity subject to Ohio Adm. Code 3701-12-25, pursuant to Ohio Adm. Code 3701-12-25(A)(1).
Clearly, appellant's application would not fall within Ohio Adm. Code 3701-12-25(A)(2). "Cardiac catheterization laboratories" is clearly defined in terms of physical facilities. Appellant is not proposing construction of a new facility, but rather the performance of new procedures on a new class of patients. Based on the plain language contained in the Administrative Code, the board erred in concluding appellant's application proposed the "addition of one or more cardiac catheterization laboratories to an existing service."
The court is aware that its holding does not sustain the spirit embodied in Ohio Adm. Code 3701-12-25. However, this court is unwilling to stretch the language contained in the regulation to include certificate of need applications not specifically described. If the expansion of an existing service is to be subject to the criteria in Ohio Adm. Code 3701-12-25, clearly the regulation must be changed. The change must be made pursuant to the provision of R.C. Chapter 119, however, not by judicial activism.
Based on the foregoing, appellant's first assignment of error is sustained; the second, third and fourth assignments of error are rendered moot by the court's decision on appellant's first assignment of error. The matter is remanded to the Certificate of Need Review Board for a determination of appellant's application for a certificate of need utilizing the appropriate provisions of the Ohio Revised Code and the Ohio Administrative Code.
Judgment reversedand cause remanded.
TYACK, J., concurs.
BOWMAN, J., dissents.
1 Mansfield General is a health care facility that includes at least two-hundred fifty beds registered under R.C. 3701.07.